Citation Nr: 1414682	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to February 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a right knee disability and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left knee disability.  

In a July 2012 decision, the Board denied service connection for a right knee disability and determined that new and material evidence had been presented to reopen a claim of service connection for a left knee disability.  The Board remanded the case to the RO for additional development of the issue of service connection for a left knee disability on the merits.  The Veteran appealed the July 2012 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted a Joint Motion for Partial Remand of the parties (the VA Secretary and the Appellant), vacated the Board's July 2013 decision to the extent that it denied service connection for a right knee disability, and remanded the case to the Board for readjudication consistent with the Motion. 

In December 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

[This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.]





FINDINGS OF FACT

1.  A chronic left knee disability is not shown to have been present during the Veteran's active duty; any arthritis of the left knee was not manifest to a compensable degree within one year following her separation from active duty; and her current left knee disability (diagnosed as chronic synovitis and patellofemoral syndrome) is unrelated to a disease, injury, or event in service. 

2.  A right knee disability is not shown to have been present during the Veteran's active duty; any arthritis of the right knee was not manifest to a compensable degree within one year following her separation from active duty; and her current right knee disability (diagnosed as chronic synovitis and patellofemoral syndrome) is unrelated to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in October 2007 and January 2008.  The Veteran was notified of the evidence needed to substantiate claims of service connection for knee disabilities; that VA would obtain service records, VA records and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the elements of a service connection claim, including the effective date of an award and the degree of disability. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and pertinent post-service treatment records, including those from VA and those identified by the Veteran such as records from Dr. Fink, Dr. Estes, and rehabilitation centers.  The Veteran has not identified any additional pertinent evidence that is available and remains outstanding. 

The Veteran was afforded VA examinations in August 2012 and December 2013; taken together, the examinations and accompanying medical opinions are adequate for rating purposes, contrary to the assertions of the Veteran's representative in February 2014 to the effect that the VA examiner did not provide an explanation of rationale.  In particular, the examiner considered the entire record, noted the history of the disabilities, and conducted a thorough physical examination of the Veteran, with notation of clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In short, VA's duty to assist has been met, and it is not prejudicial for the Board to proceed with appellate review.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Factual Background

The Veteran's service treatment records (STRs) document left knee complaints for several days in May 1986.  Otherwise, the records are silent for complaints, findings, treatment, or diagnosis of either a left or right knee condition.  For example, on a physical examination in June 1992, her knees were normal and she had no complaints in reference to them.   

After service, the Veteran underwent a VA examination in April 1999.  She specifically denied having any left knee pain at that time.  There was also then no notation of right knee complaints.  On physical examination, the lower extremities were found to be normal.  

VA outpatient records show that in May 2007, the Veteran presented for evaluation of a left lower extremity injury two days previously, and also complained of the right knee giving out for years.  The diagnoses were right knee instability and possible meniscus tear.  Outpatient records in the ensuing years show that she continued to complain intermittently of knee pain and instability.   

Various private medical records show treatment for bilateral knee pain since 2007 with various diagnoses to include bilateral knee synovitis (established by MRI in February 2008), patellofemoral chondromalacia, degenerative joint disease, and meniscal tear (the Veteran underwent right knee surgery (arthroscopic synovectomy) in February 2008.   Dr. Estes noted in July 2010 that the Veteran presented with left knee pain that had onset five years earlier and that an X-ray was negative for degenerative changes; the diagnoses were pain in the right knee joint with negative X-rays, and meniscus derangement (posterior horn/medial).  Records from a rehabilitation center indicate that in December 2007 the Veteran had had bilateral knee pain since a fall in May 2007.  Other rehabilitation records show in August 2010 that the Veteran had moderate degenerative joint disease of the knees, reportedly confirmed by X-ray.  

On August 2012 VA examination, the Veteran complained of bilateral knee pain, right worse than left.  X-rays of the knees did not show degenerative or traumatic arthritis (no evidence of prior injury or arthropathy).  Examination of the knees was normal except for pain.  The examining physician remarked that the Veteran also had fibromyalgia by her own report, which may be contributing to her painful knees.  The diagnosis was chronic synovitis and patellofemoral syndrome of the left knee.  Following review of the claims file and the examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the left knee condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner furnished rationale that reflected consideration of the Veteran's in-service left knee complaint and lack of further evidence of knee problems in service, the current clinical findings regarding the left knee, and whether there may be a link between the current findings and service.  

On December 2013 VA examination, the Veteran again complained of bilateral knee pain, right worse than left.  X-rays of the knees were unremarkable, showing no degeneration or traumatic arthritis.  Examination of both knees was normal except for pain (with range of motion and to palpation).  The diagnoses were bilateral chronic synovitis, claimed as osteoarthritis, and bilateral patellofemoral syndrome, claimed as knee pain.  Following review of the claims file and the examination, the examining physician opined that it was less likely than not (less than 50 percent probability) that the bilateral knee condition was incurred in or caused by the claimed in-service injury, event, or illness.  Earlier in the report, the examiner noted the Veteran's assertions regarding her duties in service packing parachutes on the floor.  The examiner furnished rationale that reflected consideration of, among other things, notation of a left knee complaint in service evidence, in May 1986 (when X-rays were normal) followed by many years of no knee complaints or treatment, her current deteriorating general health due to a stroke in July 2013 and fibromyalgia, the current clinical findings of the knees, and whether there may be a link between the current findings and service.  
Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active service, certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if they become manifest to compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board has previously summarized the relevant evidence, and the analysis will focus on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that she is entitled to service connection for bilateral knee disabilities as she has attributed current knee diagnoses to her military duties of packing parachutes.  She asserts that her military occupational specialty (MOS) of a fabrication and parachute specialist required her to spend 16 of 20 years packing cargo parachutes that necessitated squatting or kneeling on the floor.  She believes this activity caused wear and tear on her knees and has led to the bilateral knee problems she currently suffers.    

On the basis of the STRs alone, while the Veteran was seen for left knee pain in May 1986, the condition is not shown to have persisted after that time.  Throughout the rest of her period of service of nearly 13 years, there is no evidence of any follow up visits relating to the left knee, any left or right knee complaints, findings, or diagnosis of a knee disability.  For example, on physical examination in June 1992 the knees were evaluated as normal.  The Veteran was discharged from service in February 1999, and on VA examination just two months later (in April 1999) she denied any left knee pain and her lower extremities were normal on clinical evaluation. 

Many years later in 2007, the Veteran was seen with complaints of bilateral knee pain since a fall in May 2007, and evaluation thereafter showed positive findings in regard to a bilateral knee disability.  Given the foregoing findings, chronic disabilities of the knees were not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted. 

Alternatively, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  As described previously, post-service private and VA medical records do not show that a left or right knee disability was manifest until many years after the Veteran's discharge from service in February 1999.  Objective evidence of chronic left and right knee pathology, in particular, was initially shown beginning in 2007 and demonstrated by MRI in February 2008.  The absence of and noted continuity of symptoms for this prolonged period of time is persuasive evidence against continuity of symptomatology.  

In statements the Veteran appears to be alleging that she has had knee symptoms since service.  Her complaint in a May 2007 VA outpatient record that her right knee had been giving out for years may or may not support such an allegation.  Notably, she did not then specifically relate her right knee problem back to service (which ended more than eight years previously).  Regarding the left knee, Dr. Estes noted in July 2010 that the onset of pain was five years earlier, i.e., the left knee problem also was not related to service or to the performance of her duties therein.  

The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology. 

As noted, there is no contemporaneous medical record to show that after service the Veteran had sought treatment for a knee problem before 2007 (more than eight years following separation from active service).  Particularly probative in determining the existence of any knee symptomatology after service (albeit two months after service) is the VA examination report of April 1999.  The physical examination report does not note any allegation of ongoing knee symptoms since service.  Rather, it stands as significant contemporaneous evidence showing that shortly following the Veteran's separation from service there were no knee symptoms.  When specifically asked at that time whether she currently had any recurrent left knee problems, the Veteran denied any such problems.  The physical examination at that time likewise showed both lower extremities to be normal.  Thus, when presented with the opportunity to mention knee complaints at the time, or at least to report a history of recurrent knee complaints, the Veteran did not do so.  It was not until after she suffered a fall and presented for evaluation of a left lower extremity injury in May 2007 that she reported a right knee complaint, and then she reported bilateral knee pain several months later.  

In other words, any current statements of ongoing bilateral knee symptoms since service, made in conjunction with her VA disability claim, are inconsistent with the evidence contemporaneous with service and with the evidence dated in the years between service and 2007 when chronic knee pathology was initially documented postservice.  Moreover, the Veteran's statements are self-serving and made for the purpose of obtaining disability compensation, whereas her statements in service and at the time of a VA examination in April 1999 (with respect to denying knee problems) were made for evaluation and treatment purposes and not for any apparent view to receiving compensation based on them.  The Veteran has not reconciled any current claims of continuing knee problems from injury/trauma in service with the record contemporaneous with service and the years after service, which fails to show continuing knee symptomatology on a 1999 physical examination. 

The Veteran is competent to report observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran may be claiming continuous knee symptomatology since injury during active service, she is not credible.  For the reasons just explained, namely, self interest, inconsistent history and complaints, and inconsistency with other evidence submitted, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  The Board finds that any reported history of continued symptomatology since active service, while competent, is not credible. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claims of service connection for left and right knee disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board next turns to the question of whether service connection for left and right knee disabilities may be granted on the basis that such disabilities are related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has left and right knee disabilities, currently diagnosed as chronic synovitis and patellofemoral syndrome.  Although degenerative joint disease (arthritis) has not been confirmed by X-rays, as noted by the VA examiner in 2012 and 2013, the Veteran's physician, Dr. Fink, has diagnosed her with osteoarthritis of the knees and rehabilitation records also appear to indicate moderate degenerative joint disease of both knees.  It is also not in dispute that the Veteran complained of left knee pain for days during service in May 1986; the complaint is clearly documented in her STRs.  What remains to be shown to establish service connection is that the current disabilities are related to the complaint in service, to her duties packing parachutes in service (as claimed), or otherwise to service.

There is no diagnosis of a chronic disability of the knees until more than eight years after service.  Further, the preponderance of the evidence is against there being a link between any current left or right knee disability and an injury, disease or event in service.  In that regard, the medical record contains only unfavorable evidence.  That evidence consists of the VA examination reports of August 2012 and December 2013, wherein the examining physician opined that it was less likely than not that the left and right knee disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  Such an opinion is based on a thorough review of the claims folder and a detailed description of the Veteran's documented medical history.  The examiner acknowledged the Veteran's allegations regarding her 1986 left knee complaint and her specialized duties regarding packing parachutes on a concrete floor for nearly 20 years.  Regardless, the examiner found that to link the current disabilities to service would require pure "speculation," and that in this case there was less than a 50 percent probability of such a nexus to service.  Service connection may not be based on resort to speculation or remote possibility (see 38 C.F.R. § 3.102).  There is no other medical opinion of record that addresses the critical nexus question in this case.  

As for the Veteran's own statements attributing her current left and right knee disabilities to service, although she is competent to describe symptoms, the diagnosed knee disabilities are not (under case law ) conditions where lay observation has been found to be competent to establish etiology (in the absence of continuity of symptomatology, the Veteran's reports of which the Board has found not credible).  Therefore, the determinations as to the diagnoses of the current left and right knee disabilities and whether they are related to an injury or disease in service are medical in nature and require competent medical evidence. 

The current disabilities, diagnosed as synovitis and patellofemoral syndrome, are not simple medical conditions because they are not identifiable by mere personal observation; they cannot be perceived by visual observation or by any other of the senses, but require diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, she has not submitted any such evidence that establishes a diagnosis of a chronic knee disability before 2007, or probative evidence that a medical professional related her knee disabilities to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis pertaining to her knee conditions.  Hence, the Board rejects the Veteran's statements as competent evidence to substantiate that the claimed disabilities, first documented many years after service, were present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Under certain circumstances, a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, the cause of the Veteran's knee disabilities cannot be determined by her own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  It is not argued or shown that the Veteran is qualified through specialized, education, training, or experience to offer an opinion on the cause of the current knee disabilities.  As her lay opinion on causation is not competent evidence, it is without probative value.  Rather, the competent evidence of record (that is, the diagnoses and opinions of the VA examiners) opposes rather than supports the claims. 

As the preponderance of the evidence is against the Veteran's claims seeking service connection for left and right knee disabilities based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As for presumptive service connection for arthritis as a chronic disease under 38 U.S.C.A. §  1112, 1137; 38 C.F.R. §§ 3.307 and 3.309, any degenerative changes in the Veteran's knees were not documented earlier than 2007, which is well beyond the one-year presumptive period after discharge from service in 1999 (for presumptive service connection for arthritis of the knees as a chronic disease).  Thus, the preponderance of the evidence is against the claims on this theory of entitlement, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the reasons articulated above, service connection for a left knee disability and a right knee disability is not warranted. 


ORDER

The appeal seeking service connection for a left knee disability is denied.  

The appeal seeking service connection for a right knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


